DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

Claim 1 has been amended; support for claim 1 is found in original claim 4.
Claims 3 and 4 have been cancelled.
Claims 1-2 and 5 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejection of the previous office action is withdrawn in view of the amendments to the claims. Applicant’s amendment and remarks regarding the metal plate being smaller than the negative electrode and that an entirety of the metal plate overlaps each of the negative electrodes is persuasive upon reconsideration in view of the remarks. It is noted that the claim limitation requires that the metal plate is smaller than the negative electrode yet the entire portion of the metal plate contacts a portion of the negative electrode as seen in Applicant’s Figure 2.

Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action is withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-2 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be US-2012/0164497 A1, US-2012/0189882 A1, US-2014/0045028 A1, and JP-2005/056655 A.
The closest prior art references fail to teach nor render obvious wherein the metal plate is larger than a portion of the positive electrode, is provided such that the metal plate and an entirety of the portion in which the mixture layer of each of the positive electrodes are formed overlap each other with the negative electrode in between, and wherein the metal plate is also smaller than each of the negative electrodes and is provided such that an entirety of the metal plate overlaps each of the negative electrodes.
US-2012/0164497 A1 discloses a dummy electrode plate 17 that is smaller than the negative and positive electrodes. A skilled artisan would have no teaching motivation nor suggestion to alter the sizes of the dummy electrode plate, negative electrode or positive electrode.
US-2012/0189882 A1 discloses an insulating resin plate being disclosed between the negative and positive electrodes. The insulating resin plate is not a metal plate and does not contain the claimed size relationship as specified in the claim. The insulating resin plate is substantially equal to or slightly larger than the anode plate and the anode plate is larger than the cathode plate. A skilled artisan would have no teaching motivation nor suggestion to alter the sizes of the anode, cathode or insulating resin plate.
US-2014/0045028 A1 discloses a radiant heat plate 20 disposed between battery cells to cool the cells. The radiant heat plate can be made of a resin material and can also contain an aluminum plate, however, fails to teach nor render obvious that sizes of the radiant heat plate, the cathode and the anode so a skilled artisan would have no teaching, motivation nor suggestion to alter the sizes of the electrodes and radiant heat plate.
JP-2005/056655 A discloses a metal plate being larger than both the positive and negative electrodes so a skilled artisan would have no teaching, motivation nor suggestion to alter the sizes of the electrodes and metal plate.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior art because (a) the claim limitations of amended claim 1 are not taught and are not obvious in view of a skilled artisan. In view of the amendments, the rejection of record has been withdrawn rending the arguments moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727